          Case 5:20-cv-03079-SAC Document 5 Filed 09/30/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



COLT FRANCIS WRIGHT,

                                       Plaintiff,

               v.                                            CASE NO. 20-3079-SAC


TRAVIS HENRY, et al.,

                                       Defendants.


                                MEMORANDUM AND ORDER

        Plaintiff Colt Francis Wright brings this pro se civil rights action pursuant to 42 U.S.C. §

1983. Plaintiff proceeds in forma pauperis. Mr. Wright is a pretrial detainee being held at the

Saline County Jail in Salina, Kansas, on charges of attempted capital murder of a law enforcement

officer, aggravated robbery, aggravated battery of a law enforcement officer, fleeing or attempting

to elude a police officer, and possession of a controlled substance.

   I.      Nature of the Matter before the Court

        On February 5, 2019, Plaintiff was driving a Jeep that had been reported stolen when he

was spotted by police. The situation developed into a high-speed chase involving multiple law

enforcement officers (“LEOs”). There were reports that Plaintiff had fired a gun. Plaintiff went

off the road in a farm field, left the Jeep, and began running away from assembled LEOs. Officers

Reay and Henry, without trying to talk to Plaintiff or otherwise defuse the situation, both fired at

Plaintiff as he attempted to run away. Plaintiff alleges he had not fired on the LEOs nor “displayed

any threatening mannerisms.” Plaintiff was shot in his lower right hip/pelvis area and fell to the




                                                    1
          Case 5:20-cv-03079-SAC Document 5 Filed 09/30/20 Page 2 of 8




ground. The LEOs continued shooting at him, hitting him two more times. Multiple officers

reported seeing Plaintiff holding a gun, and a gun was found near him in the field.

       Plaintiff alleges the defendants violated his rights under the Eighth, Fourteenth, and Fifth

Amendments. Plaintiff names as defendants Travis Henry, Investigator for the Saline County

Sheriff’s Department; Kevin Reay, Police Officer, Salina Police Department; Jesse Christmas,

Police Officer; and Scott Anderson, Lieutenant, Saline County Sheriff’s Department. He requests

relief in the form of compensatory damages of $7,000,000 and punitive damages of $1,000,000.

Plaintiff also asks the Court to “review my entire case (Case No. 19-CR-142) and issue a

preliminary injunction “over these matters.” (ECF No. 1, at 11).

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

“Prisoner” is defined as “any person incarcerated or detained in any facility who is accused of,

convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or the terms

and conditions of parole, probation, pretrial release, or diversionary program.”          28 U.S.C.

§ 1915A(c). Additionally, with any litigant, such as Plaintiff, who is proceeding in forma pauperis,

the Court has a duty to screen the complaint to determine its sufficiency. See 28 U.S.C. §

1915(e)(2). The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims

that are legally frivolous or malicious, that fail to state a claim upon which relief may be granted,

or that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was



                                                 2
           Case 5:20-cv-03079-SAC Document 5 Filed 09/30/20 Page 3 of 8




committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).




                                                   3
          Case 5:20-cv-03079-SAC Document 5 Filed 09/30/20 Page 4 of 8




       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       A. Plaintiff’s Request for the Court to Intervene in Criminal Proceedings

       Mr. Wright asks this Court to “review” his pending criminal prosecution in Saline County

District Court and issue an injunction over “all matters.” Plaintiff does not explain why he wants

this Court to intervene in his criminal prosecution, but the Court is prohibited from doing so under

Younger v. Harris, 401 U.S. 37, 45 (1971). The Younger abstention doctrine is based on “notions

of comity and federalism, which require that federal courts respect state functions and the

independent operation of state legal systems.” Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir.

1997). Absent narrow exceptions for “bad faith or harassment,” prosecution under a statute that

is “flagrantly and patently” unconstitutional, or other “extraordinary circumstances” involving

irreparable injury, Younger, 401 U.S. at 46–55, abstention is both appropriate and mandated when:



                                                 4
           Case 5:20-cv-03079-SAC Document 5 Filed 09/30/20 Page 5 of 8




(1) there is an ongoing state criminal, civil, or administrative proceeding, (2) the state court affords

an adequate forum to hear the claims raised in the plaintiff's federal complaint, and (3) the state

proceedings implicate important state interests.        Weitzel v. Div. of Occupational & Prof'l

Licensing, 240 F.3d 871, 875 (10th Cir. 2001); Middlesex County Ethics Comm. v. Garden State

Bar Ass'n, 457 U.S. 423, 432 (1982). If applicable, the Younger abstention doctrine obligates the

Court to dismiss an action in favor of an ongoing state proceeding. Weitzel, 240 F.3d at 875.

        Applying the Younger analysis to this case, the Court finds that the first condition is clearly

met because there are ongoing state criminal proceedings. The second condition is met because

Kansas undoubtedly has an important interest in enforcing its criminal laws through criminal

proceedings in the state's courts. In re Troff, 488 F.3d 1237, 1240 (10th Cir. 2007) (“[S]tate control

over criminal justice [is] a lynchpin in the unique balance of interests” described as “Our

Federalism.”) (citing Younger, 401 U.S. at 44). The third condition is met because the Kansas

courts provide Plaintiff with an adequate forum to litigate whatever constitutional questions may

arise by way of pretrial proceedings, trial, and, if he is convicted, direct appeal, as well as post-

conviction remedies. See Capps v. Sullivan, 13 F.3d 350, 354 n.2 (10th Cir. 1993) (“[F]ederal

courts should abstain from the exercise of ... jurisdiction if the issues raised ... may be resolved

either by trial on the merits in state court or by other (available) state procedures.”) (quotation

omitted). Finally, Plaintiff’s very general request is insufficient to trigger any of the Younger

exceptions.

        Accordingly, the Court denies Plaintiff’s request to intervene in his state prosecution, and

to the extent Plaintiff is making a claim for injunctive relief, such claim is dismissed under

Younger.




                                                   5
           Case 5:20-cv-03079-SAC Document 5 Filed 09/30/20 Page 6 of 8




        B. Plaintiff’s Excessive Force Claim

        The question remains whether Plaintiff’s claim alleging Defendants used excessive force

in arresting him may go forward while his prosecution is pending. Younger applies “whenever the

requested relief would interfere with the state court's ability to conduct proceedings, regardless of

whether the relief targets the conduct of a proceeding directly.” Joseph A. ex rel. Corrine Wolfe

v. Ingram, 275 F.3d 1253, 1272 (10th Cir. 2002) (citations omitted). This principle has been

interpreted to discourage addressing any claim which could disrupt state proceedings, regardless

of whether the claim specifically targets that proceeding. See Simpson v. Rowan, 73 F.3d 134, 137

(7th Cir. 1995) (holding that Younger applied to claims alleging misconduct during arrest and

criminal investigation even though resolution of those claims might not directly intervene in

criminal prosecution, because federal judgment could nevertheless substantially disrupt the state

process); see also Boothe v. Sherman, 66 F. Supp. 3d 1069, 1074 (N.D. Ill. 2014) (Younger

abstention applies to §1983 claim of excessive force upon arrest where claimant is charged with

resisting arrest and prosecution is ongoing).

        Here, Plaintiff is charged with fleeing or attempting to elude a police officer, and resisting

or attempting to evade arrest is one of the factors to be considered in an excessive force claim. See

Graham v. Connor, 490 U.S. 386, 396 (1989) (holding that on an excessive force claim, the Fourth

Amendment's “proper application requires careful attention to the facts and circumstances of each

particular case, including ... whether [the suspect] is actively resisting arrest or attempting to evade

arrest”). Because the question of whether Plaintiff is guilty of attempting to elude a LEO is

“intertwined with the question of whether [Defendants] used excessive force, Younger abstention

is appropriate.” Boothe, 66 F. Supp. 3d at 1074.




                                                   6
          Case 5:20-cv-03079-SAC Document 5 Filed 09/30/20 Page 7 of 8




       Because monetary relief is not available to Plaintiff in his defense of criminal charges,

however, and because his claims may become time-barred by the time the state prosecution has

concluded, the Court will stay rather than dismiss Plaintiff's excessive force claim. See Myers v.

Garff, 876 F.2d 79, 81 (10th Cir. 1989) (“Although the Younger abstention doctrine may require

a federal court to withhold action on damage claims in certain circumstances, the district court at

most should have stayed rather than dismissed those claims because they cannot be redressed in

the pending state proceedings.”) (footnote omitted) (citing Deakins v. Monaghan, 484 U.S. 193,

202 (1988) ); see also D.L. v. Unified Sch. Dist. No. 497, 392 F.3d 1223, 1228 (10th Cir. 2004)

(“The rationale for Younger abstention can be satisfied ... by just staying proceedings on the federal

damages claim until the state proceeding is final.”); Buck v. Myers, 244 F. App'x 193, 198 (10th

Cir. 2007) (unpublished) (“Where the plaintiff in the federal suit seeks damage relief and the

Younger factors are met, the district court should stay federal proceedings on the damage claims,

not dismiss the action altogether.”).

       Therefore, the Court will stay this case and administratively close it until the state court

criminal proceeding reaches a final conclusion.



       IT IS THEREFORE ORDERED that Plaintiff’s request for the Court to intervene in his

state criminal prosecution is denied and his claim for injunctive relief is dismissed.

       IT IS FURTHER ORDERED that Plaintiff’s remaining claim for damages under 42

U.S.C. §1983 is stayed, and the case is administratively closed pending resolution of Plaintiff’s

state criminal proceedings. When the state court proceedings reach a final conclusion, Plaintiff

shall notify the Court.




                                                  7
          Case 5:20-cv-03079-SAC Document 5 Filed 09/30/20 Page 8 of 8




       IT IS FURTHER ORDERED that Plaintiff’s Motion to Appoint Counsel (ECF No. 3) is

denied without prejudice to his renewing the motion when the stay is lifted.



       IT IS SO ORDERED.

       DATED: This 30th day of September, 2020, at Topeka, Kansas.



                                             s/_Sam A. Crow_____
                                             SAM A. CROW
                                             U.S. Senior District Judge




                                                8
